899 F.2d 1221
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHATTANOOGA GAS COMPANY;  Roanoke Gas Company, Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 89-3098.
United States Court of Appeals, Sixth Circuit.
April 9, 1990.

F.E.R.C.
PETITION TRANSFERRED.
Before KEITH and KENNEDY, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
The petitioners seek review of the Federal Energy Regulatory Commission Order determining the allocation of take-or-pay costs to natural gas customers pursuant to Commission Order No. 500.  The Commission now moves to transfer this petition to the United States Court of Appeals for the District of Columbia Circuit which has before it a number of petitions for review pertaining to Order No. 500 and its implementation.  The petitioners oppose the motion.  Upon our initial review, we concluded that additional information was required to determine the similarity or difference between this case and those pending before the District of Columbia Circuit.  We are now in receipt of the required supplemental filings.


2
Upon consideration of the documents before the Court, we find the petitioners' motion to be well taken.   See Dayton Power & Light Co. v. EPA, 520 F.2d 703 (1975).  Accordingly,


3
It is ORDERED that this petition for review be transferred to the Court of Appeals for the District of Columbia.